DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 07/14/2021.

Reasons of Allowance

Claims 1 - 6are allowed.  Claims 1- 6 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the image forming apparatuses of claims 1, 5 and 6.
Specifically, the prior arts of record, alone or in combination, fails to teach “wherein the one or more predetermined reference parameters include data size that is Page 3 of 12Application No. 17/033,368 Application Filing Date: September 25, 2020 Docket No. IPS203021a size of data of each of the page images, or a size of each of a plurality of pieces of original page data representing the plurality of page images, and the division line number setting portion sets, as the division line number, a predetermined first line number or a second line number depending on whether or not the data size exceeds a reference size, wherein the second line number is larger than the first line number”, in combination with all other limitations as claimed in independent claims 1, 5 and 6.
The above limitations generally involve an image forming apparatus that includes a processor configured to divide data of each of a plurality of page images into a plurality of pieces of band data each of which is composed of data of a plurality of line images; and an image processing device configured to generate a piece of secondary data for each of said plurality of pieces of band data by acquiring said plurality of pieces of band data from said processor and performing image processing to said plurality of 
The prior art of record is seen as teaching: 
i.e., an image forming apparatus, ¶0010) comprising: a processor (i.e., a controller 3, Fig. 1) configured to divide data of each of a plurality of page images into a plurality of pieces of band data each of which is composed of data of a plurality of line images (i.e., configured to divide data of each of pages into a plurality of block of bands each of which is composed of data of a plurality of lines images, ¶0044 - ¶0046, ¶0052, Figs. 2, 3A/3B, 6); and an image processing device configured to generate a piece of secondary data for each of the plurality of pieces of band data by acquiring the plurality of pieces of band data from the processor and performing image processing to the plurality of pieces of band data (e.g., generating intermediate codes for each of virtual bands necessary to change a direction (rotate) by applying a rotation processing of rotating 90 degrees to each of the band data, ¶0005, ¶0010, ¶0030, ¶0036, ¶0051), and wherein the processor includes: a division line number setting portion configured to set, for each of the page images, a division line number representing a number of line images based on contents of one or more predetermined reference parameters related to load of the processor (e.g., configured to arrange/construct, for each band data, line number representing a number of line image based on contents of one or more predetermined reference related to a processing speed so that an amount of memory can be reduced, ¶0024 - ¶0025, ¶0045, ¶0060, Figs. 2, 3A/3B, Fig. 5); and a band dividing portion (e.g., a band data generating section 2, Fig. 2) configured to divide data of each of the page images into the plurality of pieces of band data each of which is composed of data of as many line images as the division line number (e.g., configured to generates band data divided into predetermined rectangular blocks, ¶0023 - ¶0024, ¶0046, ¶0051); and Shiraishi (U.S PreGrant Publication No. 2005/0246684 A1) teaches: generate an interrupt to a processor each time of generating a piece of secondary data (e.g., an interrupt controller generates an interrupt signal and transfers it to a CPU 101 for each band, ¶0131, Fig. 10B, Fig. 18); and Eldridge et al. (U.S PreGrant Publication No. 2008/0144140 A1) teaches dividing an image data for each separation into independent strips and reducing the size of the page images; but neither of them teaches “wherein the one or more predetermined reference parameters include data size that is Page 3 of 12Application No. 17/033,368 Application Filing Date: September 25, 2020 Docket No. IPS203021a size of data of each of the page images, or a size of each of a plurality of pieces of original page data representing the plurality of page images, and the division line number setting portion sets, as the division line number, a predetermined first line number or a second line number depending on whether or not the data size exceeds a reference size, wherein the second line number is larger than the first line number”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674